Exhibit 10.1

 

Summary of Bonuses Awarded to Executive Officers of

Allin Corporation in Respect of 2004

 

After review and discussion of the financial and operational results of Allin
Corporation (the “Company”) for the year ended December 31, 2004, on February
24, 2005, the Board of Directors of the Company awarded bonuses to its executive
officers payable upon completion of the audit of the Company’s financial
statements by its independent public accounting firm. The bonuses approved were
as follows:

 

Richard W. Talarico, Chairman, Chief Executive Officer and President - $20,000

 

Dean C. Praskach, Chief Financial Officer - $10,000

 

52